Case 2:17-cv-02517-JPM-tmp Document 155 Filed 01/25/19 Page 1 of 4        PageID 2580



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


 ANGELA STUDDARD, individually and as            )
 lawful wife, next of kin, administrator ad      )
 litem, and personal representative for          )
 EDMOND STUDDARD, Deceased, and                  )
 Estate of Edmond Studdard,                      )
                                                 )
              Plaintiff,                         )
                                                 )
 v.                                              )     Civil Action No.
                                                 )     2:17-cv-02517
 SHELBY COUNTY, TENNESSEE;                       )     Jury Demanded
 SHERIFF WILLIAM OLDHAM, in his                  )
 capacity as Sheriff of Shelby County,           )
 Tennessee; SHELBY COUNTY SHERIFF’S              )
 OFFICE; ERIN J. SHEPHERD, individually          )
 and as employee or agent of Shelby County,      )
 Tennessee; and TERRY I. REED, individually      )
 and as employee or agent of Shelby County,      )
 Tennessee,                                      )
                                                 )
              Defendants.                        )
 ______________________________________________________________________________

     DEFENDANTS ERIN SHEPHERD AND TERRY REED’S COMBINED
     MOTION AND SUPPORTING MEMORANDUM FOR STAY PENDING
                    RULING FROM THE SIXTH CIRCUIT
  ____________________________________________________________________________

         Defendants Erin Shepherd and Terry Reed (hereinafter, “Defendants”) move

 the Court to stay this case pending the outcome of their interlocutory appeal to the

 Sixth Circuit. In support of this Motion, Defendants state as follows:

              Memorandum of Facts and Law in Support of Motion

 1.      The Plaintiff filed her Complaint in the Circuit Court of Tennessee for the

      Thirtieth Judicial District at Memphis on July 7, 2017 against Shelby County,
Case 2:17-cv-02517-JPM-tmp Document 155 Filed 01/25/19 Page 2 of 4              PageID 2581



      Erin Shepherd, and Terry Reed, alleging the wrongful death of her husband.

      (ECF 1-1).

 2.      The civil action was removed to this Court on July 21, 2017. (ECF 1).

 3.      Defendants Reed and Shepherd filed a Motion for Summary Judgment on

 August 31, 2018, asserting in relevant part that they are entitled to qualified

 immunity. (ECF 89).        Shelby County filed a separate Motion for Summary

 Judgment the same day. (ECF 90).

 4.      The Court granted Shelby County’s Motion, but denied Defendants Reed and

 Shepherd’s Motion on January 22, 2019. (ECF 153).

 5.      A jury trial in this case is currently set for March 11, 2019, with a pretrial

 conference set for March 1, 2019 and the joint pretrial order, proposed verdict form,

 proposed jury instructions, proposed voir dire questions, and motions in limine due

 to the Court by February 20, 2019. (ECF 128).

 6.      The parties each have multiple witnesses, including two out-of-state expert

 witnesses, who are expected to be called to the stand in the event of trial.

 7.      On January 25, 2019, Defendants Reed and Shepherd filed a Notice of Appeal

 to the Sixth Circuit Court of Appeals, where they intend to assert qualified

 immunity.

 8.      Qualified immunity is not only immunity from liability but also immunity

 from suit. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The immunity is “effectively

 lost” if a case goes to trial.   Id. Thus, an order denying qualified immunity is




                                            2
Case 2:17-cv-02517-JPM-tmp Document 155 Filed 01/25/19 Page 3 of 4          PageID 2582



 immediately appealable; otherwise, it would be “effectively unreviewable.” Id. at

 527.

 9.     It is unknown at this time what the Sixth Circuit’s briefing schedule (and

 potentially oral argument schedule) of this appeal may be. However, it is highly

 unlikely that the appeal will be adjudicated prior to the current March 11, 2019

 trial setting.

 10.    Therefore, Defendants request that the Court enter an order staying all

 proceedings in this case, cancelling the pending trial date, and cancelling all related

 scheduling deadlines.




                                         Respectfully submitted,

                                         /s/ E. Lee Whitwell
                                         JOHN MARSHALL JONES (#13289)
                                         johnm.jones@shelbycountytn.gov
                                         E. LEE WHITWELL (#33622)
                                         lee.whitwell@shelbycountytn.gov
                                         SHELBY COUNTY ATTORNEY’S OFFICE
                                         160 North Main Street, Suite 950
                                         Memphis, TN 38103
                                         (901) 222-2100

                                         Attorneys for Defendants




                                           3
Case 2:17-cv-02517-JPM-tmp Document 155 Filed 01/25/19 Page 4 of 4          PageID 2583



                              Certificate of Consultation

       Undersigned counsel for Defendants Reed and Shepherd, pursuant to Local
 Rule 7.2(a)(1)(B), certifies as follows:
       On January 23 and 24, 2019, I consulted via email with Plaintiff’s counsel—
 Daniel Seward—regarding the Motion for Stay. Plaintiff’s counsel advised that he
 does not consent to the relief sought.

                                         /s/ E. Lee Whitwell



                                 Certificate of Service

        I certify that the foregoing is being filed via the Court’s ECF system this 25th
 day of January, 2019, for service on all persons registered in connection with this
 case including:

 Daniel A. Seward, Esq.
 4510 Chickasaw Road
 Memphis, TN 38117

 Attorney for Plaintiff

                                         /s/ E. Lee Whitwell




                                           4
